             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARTIQUE DAUGHTRY
     Plaintiff,                                 No. 3:17-CV-0442

            v.
                                                (JUDGE CAPUTO)
SUPT. KAUFFMAN, et al.,
     Defendants.

                                    ORDER
     NOW, this 7th day of January, 2019, IT IS HEREBY ORDERED that:
     (1)   Plaintiff Martique Daughtry’s Motion to Appoint Counsel (Doc. 29) is
           DENIED without prejudice.
     (2)   Defendants’ Motion to Set Aside Default Judgment (Doc. 23) is
           CONDITIONALLY DENIED.
     (3)   Defendants shall have thirty (30) days from the date of this order to
           present a meritorious defense to the allegations in Plaintiff’s Complaint.




                                              /s/ A. Richard Caputo
                                                A. Richard Caputo
                                                United States District Judge
